NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



RUSSELL CEJAS, a/k/a RUSSELL H.    )
CEJAS, DOC #R54227,                )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D18-1631
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 17, 2019.

Appeal from the Circuit Court for Pinellas
County; Nancy Moate Ley, Judge.

Russell Cejas, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Katherine Coombs Cline,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.




SILBERMAN, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.